Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 30, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  153733
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 153733
                                                                    COA: 331222
                                                                    Livingston CC: 15-022673-FC
  SABREYIA ALTERESE COLLINS,
           Defendant-Appellant.

  _________________________________________/

         By order of May 29, 2018, the application for leave to appeal the March 22, 2016
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Ames (Docket No. 156077). On order of the Court, leave to appeal having been denied in
  Ames on June 26, 2019, 504 Mich. 899 (2019), the application is again considered.
  Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case
  to the Livingston Circuit Court. The trial court imposed a 30-year maximum sentence for
  the defendant’s conviction of unarmed robbery, MCL 750.530, as enhanced by MCL
  769.11, stating that the maximum is set by statute. It is unclear whether the trial court
  recognized its discretion, pursuant to MCL 769.11(1)(a), to impose a lesser maximum
  sentence. On remand, the trial court shall either issue an order clarifying that it
  deliberately exercised its discretion to impose the 30-year maximum term, or resentence
  the defendant. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 30, 2019
           s1226
                                                                               Clerk